 



EXHIBIT 10.2
CONFORMED COPY          
[Emdeon Letterhead]
February 1, 2006
Kevin Cameron
[Address]
Dear Kevin:
Reference is made to the Employment Agreement dated September 23, 2005 (the
“Employment Agreement”) between you and Emdeon Corporation (formerly known as
WebMD Corporation, the “Company”).

  1.   Termination without Cause — WebMD Health Option. (A) Section 4.4 of the
Employment Agreement is hereby amended by inserting a new clause (iv) to read as
follows:

  (iv)   that portion of the option to purchase shares of WebMD Health Corp.
(“WebMD Health”) common stock granted to you on September 28, 2005 (the “WebMD
Health Option”) that would have vested on the next vesting date following the
date of termination shall be deemed vested on the date of termination and the
WebMD Health Option shall remain exercisable for the post termination exercise
period specified in the applicable option agreement plus an extension to the
later of (A) the 15th day of the third month following such post-termination
exercise period or (B) December 31 of the calendar in which such
post-termination exercise period terminates (but in no event to a date after the
termination of the original 10 year term).

(B) The first proviso immediately following clause (iv) is hereby amended by
inserting the words “and the acceleration of vesting of the next vesting of the
WebMD Health Option and the continued exercisability of the WebMD Health Option”
immediately following the words “Existing Stock Options” in the second line of
such proviso.

  2.   Change in Control. (A) The second sentence of Section 4.5 of the
Employment Agreement is amended by adding after clause (iv) a new clause (v) to
read as follows:

1



--------------------------------------------------------------------------------



 



      “and (v) the WebMD Health Option shall be deemed fully vested on the date
of termination and the post termination exercise period shall be as specified in
Section 4.4(iv)”.

     (B) The definition of a “Change in Control” contained in the last sentence
of Section 4.5 is hereby amended in its entirety to read as follows:
       “For purposes of this Agreement, a “Change in Control” shall have the
meaning specified in the Company’s 2000 Long Term Incentive Plan as in effect on
the date hereof. For the avoidance of doubt, no public offering or any
split-off, spin-off or other divestiture of WebMD Health by the Company to
stockholders shall constitute a Change in Control of the Company or of WebMD
Health for purposes of the Agreement.”
     (C) Section 4.5 of the Employment Agreement is hereby amended by inserting
a subsection (B) at the end thereof:
     “(B) For purposes of this Agreement, a “Change in Control of WebMD Health”
shall be deemed to have occurred:

  (i)   when any “person”, as defined in Section 3(a)(9) of the Securities
Exchange Act, and as used in Sections 13(d) and 14(d) thereof, including a
“group”, as defined in Section 13(d) and 14(d) thereof (but excluding WebMD
Health (and any successor to WebMD Health in a transaction which did not result
in a Change in Control), any subsidiary or parent of WebMD Health and any
employee benefit plan sponsored or maintained by WebMD Health or any subsidiary
or parent of WebMD Health (including any trustee of such plan acting as
trustee)) directly or indirectly becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) of securities of WebMD Health representing
more than 50% of the combined voting power of its then outstanding securities;  
  (ii)   when, at any time during the Employment Period, the individuals who
constitute the WebMD Health Board on the Effective Date (the “WebMD Health
Incumbent Directors”) cease for any reason to constitute at least a majority
thereof; provided, however, that a director who was not a director on
February 1, 2006 shall be deemed to be a WebMD Health Incumbent Director if such
director was elected by, or on the recommendation of or with the approval of at
least a majority of the directors of WebMD Health who then qualified as WebMD
Health Incumbent Directors, either actually (because they were directors on
February 1, 2006) or by prior operation of this clause (ii);     (iii)   when
there is consummated a merger or consolidation of WebMD Health with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of WebMD Health outstanding immediately prior to such merger
or consolidation continuing to represent (either by remaining

2



--------------------------------------------------------------------------------



 



      outstanding or by being converted into voting securities of the surviving
entity or any parent thereof), in combination with the ownership of any trustee
or other fiduciary holding securities under an employee benefit plan of WebMD
Health or any subsidiary or parent of WebMD Health, more than 50% of the
combined voting power of the securities of WebMD Health or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of WebMD Health (or similar transaction) in which no person
becomes the beneficial owner, directly or indirectly, of securities of WebMD
Health representing more than 50% of the combined voting power of WebMD Health’s
then outstanding securities;     (iv)   when there is a sale or disposition of
all or substantially all of WebMD Health’s assets, other than a sale or
disposition by WebMD Health of all or substantially all of its assets to an
entity, at least 50% of the combined voting power of the outstanding securities
of which are owned by stockholders of WebMD Health in substantially the same
proportions as their ownership of WebMD Health immediately prior to such sale;
or     (v)   when WebMD Health adopts a plan of complete liquidation.

In the event of the occurrence of a Change in Control of WebMD Health or WebMD
Health is no longer an Affiliate (as defined in the WebMD Health Corp. 2005 Long
Term Incentive Plan) of the Company, the WebMD Health Option shall be deemed
fully vested on such date of the Change in Control of WebMD Health or the date
that the Company is no longer an Affiliate of WebMD Health and the post
termination exercise period shall be as specified in Section 4.4(iv).”

  3.   Good Reason. Section 4.6 of the Employment Agreement is amended by
inserting in the last sentence thereof “and the acceleration of vesting of the
next vesting of the WebMD Health Option and the continued exercisability of the
WebMD Health Option” immediately following the words “Existing Stock Options” in
the second line of such sentence.     4.   Permanent Disability; Death.
Section 4.2 of the Employment Agreement is amended by inserting the following
sentence at the end thereof: “For the sake of clarity, in the event that
Executive’s employment is terminated as a result of his death or a Permanent
Disability following a Change in Control of the Company, Executive (or his
estate) shall be entitled to the payments and benefits specified in Section 4.5
(or such greater benefits as may be provided in the applicable equity plan with
respect to death or Disability).”     5.   Section 409A Amendments. Section 4 of
the Employment Agreement is hereby amended by inserting a new Section 4.8 to
read as follows: “Any payments (including, without limitation, salary
continuation and the payment of insurance premiums) required to be paid to
Executive pursuant to Sections 4.2, 4.4, 4.5 or 4.6 of this Agreement during the
first six months following the termination of

3



--------------------------------------------------------------------------------



 



      Executive’s employment shall be paid to or on behalf of Executive in a
lump sum at the end of such six-month period in accordance with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), provided that such delay in payments will not apply to the
extent that guidance issued under Section 409A allow payments to be made when
otherwise due without subjecting the Executive to additional taxes under
Section 409A.”

You hereby acknowledge that in no event is the Employment Agreement intended to
extend the term of any option granted to you beyond the original 10 year term
applicable to the option.
By signing below you acknowledge your acceptance of this amendment. Except as
set forth herein, the Employment Agreement remains in full force and effect and
is hereby ratified in all respects. All references to the Employment Agreement
shall be deemed a reference to the Employment Agreement as amended hereby.

                  EMDEON CORPORATION    
 
                     /s/ Andrew C. Corbin              
 
  Name:
Title:   Andrew C. Corbin
Executive Vice President
and Chief Financial Officer    

     
Acknowledged and Agreed
   
 
   
/s/ Kevin M. Cameron
         
Kevin Cameron
   
Dated: February 1, 2006
   

          WEBMD HEALTH CORP. (with respect to the
provisions related to the WebMD Health Option)
 
        /s/ Anthony Vuolo          
Name:
Title:
  Anthony Vuolo
Executive Vice President and
Chief Financial Officer    

4